BOARD OF EDUCATION — REPRESENTATION BY PROFESSIONAL ORGANIZATION A local board of education cannot recognize more than one professional organization to represent the professional educators of that district. The recognized professional organization representing the professional educators of a school district in negotiations with the local school board must represent all the professional educators in the district except those who have elected to not be so represented.  The Attorney General has considered your opinion request wherein, in effect, you ask the following questions: 1. Can a local board of education recognize more than one professional organization to represent professional educators ? 2. If the first question is answered in the negative, is the one recognized professional organization required to represent all the professional educators in the district in bargaining sessions with the local board? For the purposes of Chapter 7 of Title 70 of the Oklahoma Statutes pertaining to negotiations between school employees and school districts, a professional educator is defined in 70 O.S. 509.4 [70-509.4] (1971) as follows: "Professional educators shall be defined as certified public school teachers." The statute providing for representation of professional educators by a professional organization is 70 O.S. 509.2 [70-509.2] (1971), which reads: "The local board of education shall recognize a professional organization that secures authorization signed by a majority of the professional educators designating said organization as their representative for negotiations. The members of the professional organization shall be professional educators employed by and serving in the district they propose to represent and no other person shall be authorized to represent the professional educators. The bargaining representatives of the professional organization shall be elected by a majority of the professional educators of the district they are to represent at an election called after proper notice is given to all the professional educators of the district. Any person who desires not to be represented by any organization, as provided for herein, may so state in writing to his board of education." (Emphasis added) These statutes are determinative of your first question, and a plain reading of them requires that it be answered in the negative. It is apparent that only one professional organization may represent those employees coming within the statutory definition of professional educators in negotiations with local school boards. This definition would, of course, include those principals, vice principals, counselors, and other administrative or supervisory personnel who are certified as public school teachers.  As regards your second question, the entirety of Chapter 7 of Title 70 must be considered, particularly 509.2 and 509.4 set forth above. In addition 70 O.S. 509.1 [70-509.1] reading; "It is the purpose of this act to strengthen methods of ad ministering employer-employee relations through the establishment of an orderly process of communications between school employees and the school district." and 70 O.S. 509.5 [70-509.5] regarding nonprofessional educators which reads; "All employees of a school district other than those employees who are professional educators shall likewise be eligible to designate an organization composed exclusively of such employees to represent them in negotiating and concluding an agreement with such school district on the terms and conditions of their employment. Such nonprofessional educator employees shall have the same rights and duties with respect to such matters as those conferred upon professional educators and professional organizations by this act. Any representatives for said organizations shall be employed by the school district within the district, and no other person shall be authorized to represent said organization." (Emphasis added).  are worthy of being set out verbatim herein. A close reading of these sections, each in conjunction with the other, reveals the legislative intent that all employees of a school district be provided with bargaining representation for negotiations with local school boards.  The last sentence of 70 O.S. 509.2 [70-509.2] reading, "Any person who desires not to be represented by any organization, as provided for herein, may so state in writing to his board of education.", makes abundantly clear the Legislature's inclusion of all regular professional educators as defined by 509.4 in the represented class except those who affirmatively choose not to be so represented. Your second question must, therefore, be answered in the affirmative. It is, therefore, the opinion of the Attorney General that a local board of education cannot recognize more than one professional organization to represent the professional educators of that district. The recognized professional organization representing the professional educators of a school district in negotiations with the local school board must represent all the professional educators in the district except those who have elected to not be so represented.  (James R. Barnett)